03/31/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0608



                                 No. DA 20-0608


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KAYLA DAWN PENNINGTON,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 7, 2022, within which to prepare, serve, and file its response brief.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 31 2022